NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3800-19

WILLIAM DEW,

          Complainant-Appellant,

v.

S. COLUMBIA TERRACE, LLC,

     Respondent-Respondent.
_____________________________

                   Submitted June 7, 2021 – Decided August 18, 2021

                   Before Judges Rothstadt and Susswein.

                   On appeal from the New Jersey Division on Civil
                   Rights, Department of Law and Public Safety, Docket
                   No. HB08WT-67679.

                   William Dew, appellant pro se.

                   Ira C. Kaplan, attorney for respondent S. Columbia
                   Terrace, LLC.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent New Jersey Division on Civil Rights
                   (Donna Arons, Assistant Attorney General, of counsel;
                   James R. Michael, Deputy Attorney General, on the
                   brief).
PER CURIAM

      Appellant, William Dew, appeals from an April 29, 2020 final agency

decision rendered by the New Jersey Division on Civil Rights (the Division)

finding that there was no probable cause to support Dew's discrimination

complaint against his landlord, respondent S. Columbia Terrace (S. Columbia).

Dew alleged in his complaint that S. Columbia violated the New Jersey Law

Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, by discriminating against

him based on his race and the public assistance source of his rental payments.

After carefully reviewing the record in light of the arguments of the parties and

the applicable legal principles, we affirm substantially for the reasons explained

in the Division's comprehensive April 29, 2020 written opinion.

      We briefly summarize the pertinent facts and procedural history. In May

2010, Dew first entered into a lease agreement for his apartment with Elmor

LLC (Elmor). His monthly rent for the apartment at that time was $1,390 and

he provided Elmor with a $1,390 security deposit.         The monthly rent had

increased to $1,440 as of March 2015 when S. Columbia purchased the building

and assumed ownership. Dew's security deposit was lawfully depleted to cover

missing payments.




                                                                            A-3800-19
                                        2
      In April 2018, Dew and S. Columbia signed a lease extension with a

monthly rent of $1,223. However, Dew did not pay the requisite $1,773 security

deposit, nor did he pay rent from January to April 2019. Despite these missed

payments, in April 2019, S. Columbia sent Dew a proposed lease extension for

the period of July 1, 2019 through June 30, 2020 with a monthly rent of $1,284 .

The security deposit for this proposed one-year extension was $1,926. Dew did

not sign the lease extension, nor did he remit the security deposit.

      S. Columbia filed for eviction on June 20, 2019, seeking $7,338 in unpaid

rent from January through June 2019, $300 in late fees, and a security deposit

of $1,773, totaling $9,411. The court entered a judgment for possession and

then issued a warrant of removal. On July 22, 2019, the Superior Court judge

hearing the matter issued an order of removal set for August 5, 2019. On July

30, 2019, Dew was approved for temporary rental assistance (TRA) by the

Bergen County Board of Social Services (BCBSS). The TRA was effective

August 1, 2019 and covered Dew's rent arrearages from May through July 2019

as well as the late fees he accrued. The judge issued a hardship order staying

Dew's eviction until September 30, 2019.

      On August 5, 2019, S. Columbia provided BCBSS with the documents

that were required for Dew's TRA. BCBSS agreed to cover Dew's rent through


                                                                          A-3800-19
                                        3
September 30, 2019, the date on which the hardship stay was set to expire. Dew

provided a cashier's check for $1,623 for the security deposit. He also received

a Section 8 voucher from the Edgewater Housing Authority. S. Columbia

refused to accept the voucher, explaining that it requires a one-year lease and

that it did not intend to renew the lease at the expiration of court-ordered

hardship stay.

      Dew filed a complaint with the Division in October 2019, alleging that S.

Columbia's decision to not enter into a new lease agreement was a violation of

the LAD. Specifically, Dew alleged that S. Columbia discriminated against him

because he is African American and because he submitted a Section 8 voucher

as payment.

      S. Columbia filed an answer to the complaint, contesting each of Dew's

specific allegations, responding with nine affirmative defenses, and raising a

counterclaim.    S. Columbia asserted in its answer that Dew's claims were

malicious and frivolous, constituting "nothing but a misguided effort to allege

discrimination in an effort to avoid eviction. [Dew] has made such threats in

the past."

      S. Columbia provided the Division with evidence to support its decision

to not enter into a new lease, including emails between Dew and S. Columbia's


                                                                          A-3800-19
                                       4
agents and a certification from the building property manager. She detailed

Dew's "campaign of threats and intimidation" including an email alleging that

S. Columbia committed theft.

      The Division completed its investigation and issued its final agency

decision on April 29, 2020, concluding there was insufficient evidence to

support Dew's claim that he had been discriminated against based on race or

source of lawful income. The Division's opinion explained that "[S. Columbia]

provided evidence that it knew [Dew] was Black and still offered him lease

extensions for the first two years that it owned the subject property." The

Division's opinion further noted that Dew "did not offer any evidence supporting

a conclusion that [S. Columbia] factored race into its decision not to extend his

lease." As for discrimination based on source of income, the Division's decision

explained,

             [t]he investigation revealed that [Dew] offered [S.
             Columbia] a Section 8 voucher on August 5, 2019, fully
             eight months after he had stopped paying rent. While
             [Dew] obtained TRA in July 2019, which paid off his
             rent arrearages, this action does not create an obligation
             for [S. Columbia] to offer [Dew] a lease extension. Nor
             does his attempt to use a Section 8 voucher mandate
             that [S. Columbia] must continue renting the apartment
             to him.

      The Division concluded that S. Columbia was


                                                                           A-3800-19
                                         5
            within its rights [to not] renew [Dew's] lease because
            he failed to pay rent for 8 months, did not pay his
            security deposit for the entirety of his tenancy . . . and
            harassed its employee . . . just as it would be if [Dew]
            committed other lease violations, like destroying the
            property or making excess noise on a consistent basis.

      Furthermore, the Division's decision noted that using a Section 8 voucher

does not entitle a complainant to a lease extension under the LAD; rather , the

LAD prohibits entities from taking adverse action against individuals trying to

use the voucher to pay part or all of their rent. The Division concluded, "nothing

in the LAD prevents a landlord from refusing to renew a lease with an individual

using a Section 8 voucher for legitimate non-discriminatory reasons." This

appeal followed.

      The scope of our review of an administrative agency's final decision is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). The "final determination of

an administrative agency . . . is entitled to substantial deference." In re Eastwick

Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 541 (2016) (citing Univ.

Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Env't. Prot., 191 N.J. 38,

48 (2007)); see also In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(finding "a 'strong presumption of reasonableness attaches to the actions of the

administrative agencies'") (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993)).

                                                                              A-3800-19
                                         6
      An appellate court "ordinarily should not disturb an administrative

agency's determinations or findings unless there is a clear showing that (1) the

agency did not follow the law; (2) the decision was arbitrary, capricious, or

unreasonable; or (3) the decision was not supported by substantial evidence." In

re Virtua-West Jersey Hosp. Voorhees for a Certificate of Need, 194 N.J. 413,

422 (2008); see also Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(noting that the abuse of discretion standard is established "when a decision is

'made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis'") (quoting Achacoso-Sanchez v.

Immigration & Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

      Furthermore, we recognize the Division's experience and expertise in

matters concerning discrimination and violations of civil rights. The Attorney

General and the Director of the Division "have extensive, discretionary authority

to investigate and insure compliance with the LAD." Gallo v. Salesian Soc.,

Inc., 290 N.J. Super. 616, 650 (App. Div. 1996). The Director "may initiate and

conduct an investigation to determine whether any entity, organization, industry,

groups of industries, business persons, or groups of business persons, or other

groups of persons are complying the [LAD] . . ." N.J.A.C. 13:4-4.8.




                                                                           A-3800-19
                                       7
      N.J.A.C. 13:4-10.2(a) provides that upon completion of an investigation

of a verified complaint, the Director "shall determine whether or not probable

cause exists to credit the allegations of the verified complaint." N.J.A.C. 13:4-

10.2 further provides:

            (b) If the Director determines based upon a review of
            the investigative findings that there is a reasonable
            ground of suspicion supported by facts and
            circumstances strong enough in themselves to warrant
            a cautious person to believe that the [LAD] . . . has been
            violated, they shall issue a finding of probable cause.

            (c) If the Director determines based upon review of the
            investigative findings that there is not a reasonable
            ground of suspicion supported by facts and
            circumstances strong enough in themselves to warrant
            a cautious person to believe that the [LAD] . . . has been
            violated, they shall issue a finding of no probable cause.
            [Id.]

      In Pasquince v. Brighton Arms Apartments, we summarized the

requirements for establishing a prima facie case of rental housing discrimination

and explained the "burden shifting" template used in resolving those claims. 378

N.J. Super. 588, 599 (App. Div. 2005). Under this analytical template, the

plaintiff initially bears the burden to establish: "(1) plaintiff is in the class of

persons [the statute] is intended to protect; (2) defendant was aware that plaintiff

is a member of the protected class; (3) plaintiff was ready and able to accept

defendant's offer to rent or lease; and [defendant] refused to rent an apartment

                                                                              A-3800-19
                                         8
to plaintiff." Id. at 559 (alterations in original). Once a prima facie case is

established, "[t]he burden of production then shifts to the defendant to articulate

a legitimate, nondiscriminatory reason for denying the plaintiff's rental

application." Ibid. (internal footnote omitted). If the defendant successfully

meets the burden of production, "the plaintiff then bears the burden of proving

that the defendant's articulated reason was merely a pretext for unlawful

discrimination." Ibid.

      Applying these legal principles to the record before us, we conclude the

Division conducted a fair and thorough investigation during which it obtained

documents from both parties and conducted witness interviews. The record

shows the Division carefully considered the evidence Dew offered in support of

his claims. The Division also carefully considered S. Columbia's explanations

for its decision and the evidence provided in support of its affirmative defenses

and counterclaim.     There is ample evidence in the record supporting the

Division's conclusion that S. Columbia provided legitimate, nondiscriminatory

reasons for its decision not to renew Dew's lease. These reasons included his

failure to pay rent for several months, his failure to replenish his security

deposit, and his failure to accept a new lease.       Accordingly, applying our

deferential standard of review, there is no basis upon which to disturb the


                                                                             A-3800-19
                                        9
Division's finding that there was no probable cause to support Dew's complaint

and its decision to close the case.

      To the extent we have not addressed them, any remaining arguments

raised by Dew lack sufficient merit to warrant discussion in this opinion. Rule

2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-3800-19
                                      10